Citation Nr: 1814250	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  11-26 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury (TBI).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 2004 to June 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2010 and November 2007 rating decisions of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2017, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain VA examinations and any outstanding relevant VA medical records.  The Board notes that VA examinations were obtained in June 2017 with an addendum issued in September 2017.  Both examination reports have been associated with the claims file.  Additionally, updated VA medical records have been associated with the claims file.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. As of November 12, 2008, the Veteran has been in receipt of a disability rating for posttraumatic stress disorder (PTSD); manifested by chronic sleep disturbance, depressed mood, anxiety, suspiciousness, panic attacks and mild memory loss.  The following facets contained under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045 have been shown to be related to the service-connected PTSD: memory (facet 1); social interaction (facet 3); orientation (facet 4); visual spatial orientation (facet 6); neurobehavioral effects (facet 8).

2. As of November 12, 2008, the Veteran's TBI was manifested by cognitive impairment that more closely approximated level "1" impairment under the subjective symptoms facet.  The Veteran's TBI has not been manifested by abnormal motor activity, communication or consciousness and no facet has been shown to approximate level "2" impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent disabling for TBI cognitive impairment residuals have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.31, 4.124a, DC 8045 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided the Veteran with a 38 U.S.C. § 5103(a)-compliant notice in November 2008.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).




Higher Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259 (1995).

TBI Residuals

The Veteran filed service connection claims for TBI and PTSD in November 2008.  During a June 2009 VA examination the Veteran was diagnosed with mild to moderate TBI with some mild residual headaches.  The Veteran also reported some brief periods of dizziness and lightheadedness on a daily basis.  Other symptoms reported including the following: intermittent generalized weakness, particularly in his hands; difficulty sleeping; daily fatigue; daily malaise; feeling unbalanced including episodes of falling; disorientation; moderate to severe memory impairment; cognitive problems; decreased attention and difficulty concentrating; difficulty with executive functioning; troubled speech with stuttering; dry mouth; anxiety and depression; some paresthesia in his feet two times per week; hypersensitivity to light and sound; and tinnitus.  

With regard to the Veteran's tinnitus, the Board notes that the Veteran was already in receipt of a 10 percent rating effective June 2007.  A June 2009 rating decision granted service connection for TBI and assigned a non-compensable rating from November 12, 2008, pursuant to 38 C.F.R. § 4.124a, DC 8045.  In addition, service connection for PTSD was granted and assigned a 30 percent rating, also effective November 12, 2008.  

A June 2010 VA examination report shows the examiner was requested to opine what symptoms were attributable to either the Veteran's diagnosed PTSD or TBI.  The examiner found that the Veteran's neurobehavioral symptoms appeared to be more emotional than cognitive due to the infrequency and the fact that they occurred only during situational stressor incidents.  The examiner also found the Veteran's memory and attention issues were more likely related to PTSD.  Other symptoms related to PTSD included social interactions.  Symptoms found related to his TBI included judgment.  Overall, the examiner found that cognitive symptoms, such as judgement, were mild and the Veteran reported feeling stable in that regard.  Thereafter, a June 2010 rating decision granted an initial rating of 10 percent for TBI and continued the 30 percent evaluation for PTSD.  Additionally, a November 2017 rating decision granted service connection for residuals of posttraumatic migraine headache associated with photophobia, phonophobia, nausea and changes in vision and dizziness, and assigned a 30 percent evaluation effective January 25, 2010.

DC 8045 addresses three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045 (2017). 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms are evaluated as residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, are separately evaluated even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

The rater is to evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

The rater is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  Residuals that are not listed but that are reported on an examination are to be evaluated under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

Also for consideration is the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  The rater is to assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the rater shall assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, the rater shall assign a 70 percent rating if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a, DC 8045. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  Id.


1. Factual Background

A September 2008 VA neurology consultation record shows the Veteran reported first noticing headaches several months after returning home from Iraq.  His headaches were reportedly manifested by pain which was described as a throbbing sensation that started in the vertex and spread globally.  The Veteran also noted associated nausea and occasional vomiting.  He further reported noticing flashing lights in both visual fields which occurred rarely, and phonophobia.  The physician noted the Veteran reported two headaches per week which woke him up at 4 am.

A September 2008 VA TBI evaluation shows the Veteran reported one occurrence of loss of consciousness lasting less than one minute, being disoriented or confused lasting less than 30 minutes, and posttraumatic amnesia lasting less than 30 minutes.  With regard to residual symptoms, the Veteran reported the following: feeling dizzy (moderate); loss of balance (mild); poor coordination (mild); headaches (severe); nausea (moderate); vision problems (mild); hearing difficulty (severe); sensitivity to noise (severe); numbness or tingling on parts of his body (none); change in taste or smell (none); poor concentration (severe); forgetfulness (severe); difficulty making decisions (moderate); slowed thinking, difficulty getting organized, inability to finish things (moderate); fatigue (mild); difficulty falling asleep (severe); anxiety (very severe); depression (moderate); irritability (very severe); and poor frustration tolerance (very severe).

An October 2008 VA psychiatric treatment record shows the Veteran reported headaches as his number one concern.  He reported that his headaches were so severe he could not do anything for hours or days at a time.  He also reported missing work due to his headaches.

The Veteran underwent an initial VA examination in June 2009.  The examiner noted that neuropsychological studies and an MRI brain scan had not previously been conducted.  The Veteran reported being exposed to a roadside bombing (IED) in January 2006 in which he sustained an injury to his head with a brief period of loss of consciousness.  The examiner further noted the Veteran had retained ongoing amnesia of the event.  Due to the retained amnesia, the examiner found the level of TBI to be at least mild to moderate in range.  The examiner also noted that the symptoms had worsened over time.  The Veteran reported weekly headaches with severe episodes lasting 12 hours.  Headache pain was reported as pulsating and very sharp and the Veteran reported tearing and crying as a result.  The Veteran also reported some brief periods of dizziness and lightheadedness on a daily basis.  Other symptoms reported including the following: intermittent generalized weakness, particularly in his hands; difficulty sleeping; daily fatigue; daily malaise; feeling unbalanced including episodes of falling; disorientation; moderate to severe memory impairment; cognitive problems; decreased attention and difficulty concentrating; difficulty with executive functioning; troubled speech with stuttering; dry mouth; anxiety and depression; tinnitus; hypersensitivity to light and sound; urinary urgency but no incontinence; tinnitus; and sensory changes including some paresthesia in his feet two times per week.  The examiner also noted neurobehavioral problems.  The Veteran denied vision problems, loss of sense of taste or smell, or seizures.  The examiner noted intact motor function and normal muscle strength and deep tendon reflexes.  A sensory examination was also normal.  In addition, the examiner noted a normal gait, tandem walk and a negative Romberg test.  The examiner diagnosed the Veteran with a significant TBI with accompanying PTSD.  The examiner did not state which symptoms were attributable to the diagnosed TBI or PTSD.  Lastly, the Veteran was found functioning very poorly and unable to hold a job.

The Veteran underwent another VA examination in January 2010.  During this examination, the Veteran reported two episodes of alterations in his consciousness during his deployment to Iraq due to an IED explosion.  The Veteran reported that the first episode resulted in loss of consciousness for 5 minutes and that he had significant confusion over the next couple days.  The second incident reported involved exposure to explosives used to breach a doorway throwing him down to the ground.  He denied losing consciousness during this event but instead reported that his head felt like if caved in internally.  He further reported losing his hearing for several days following the second incident and being somewhat off-balance.  Since then, he reported suffering from headaches.  Current symptoms reported included headaches twice per week accompanied by phonophobia and photophobia.  He also reported 4-5 incapacitating headaches in the past 3 months resulting in 6 days of lost work since September 2009.  Incapacitating headaches reportedly lasted 2 days.  In addition, the Veteran reported headaches associated with transient imbalance but he denied ever falling.  He also denied loss of sense of smell or visual blurring.  Tinnitus was reported as was fatigue secondary to sleep disturbance.  The Veteran further reported intermittent paresthesia in his bilateral fingertips; worse during headaches.  

A neurological examination revealed clear speech with normal prosody and intelligibility and response time.  A cranial nerve examination was normal, although the examiner noted that hearing was louder on the right compared to the left.  A motor examination was also normal.  The examiner did note slight orthostasis when standing but no loss of balance.  A sensory examination showed the Veteran missed proprioception once in the upper extremity.  Light touch and deep tendon reflexes were normal.  Hoffman was noted as present, left greater than right.  A negative Babinski test was also noted.  Coordination was found intact to rapid alternating movements.  Gait was further noted as intact and Romberg negative.  No aphasia or dysarthria was found.  Ambulation was found unimpaired.  Further, no seizures, bowel or bladder issues were reported.  The examiner did note the Veteran needed written directions.  The Veteran was diagnosed with a neurologically stable TBI with residuals of mixed migraine and muscle tension posttraumatic headache, imbalance, fatigue secondary to insomnia, and tinnitus.  The highest level of impairment due to subjective symptoms was "1" due to frequent insomnia, phonophobia, photosensitivity and regular headaches.  Levels of impairment for motor activity, communication and consciousness was "0."  

At a June 2010 VA examination, the examiner was requested to opine what symptoms were attributable to the Veteran's service-connected PTSD and which were attributable to his service-connected TBI.  The examiner found the following facets related to PTSD: memory (facet 1); social interaction (facet 3); and neurobehavioral symptoms (facet 8).  With regard to facets for orientation (facet 4), motor activity (facet 5), visual spatial (facet 6), communication (facet 9) and consciousness (10), the examiner did not provide an opinion as to whether either was related to PTSD or TBI.  However, the examiner did state that the score for orientation was "0" and the score for visual spatial orientation was "1."   Symptoms found related to TBI included cognitive issues including judgment (facet 2) with a level of impairment noted as "1."  Overall, the examiner found that cognitive symptoms were mild and the Veteran reported feeling stable in that regard.  

At a December 2011 VA examination, the examiner diagnosed the Veteran with mild TBI.  The Veteran reported being involved in multiple IED blasts including one in which he lost consciousness for at least one minute.  Other IED blasts reportedly resulted in experiencing confusion.  The examiner noted normal motor activity.  Subjective symptoms (facet 8) attributable to TBI included intermittent dizziness, daily mild to moderate headaches, tinnitus, fatigue, and hypersensitivity to sound and light.  The examiner found that memory (facet 1), judgement (facet 2), social interaction (facet 3), orientation (facet 4), visual spatial orientation (facet 6), and neurobehavioral effects (facet 8) were attributable to the Veteran's associated psychiatric disorder.  The Veteran was found able to communicate and comprehend spoken and written language (facet 9).  His consciousness was also found normal (facet 10).  Additionally, the examiner noted normal abilities to taste and smell, normal cranial nerves, and a normal sensory and motor examination including balance and gait.  Coordination was intact and reflexes normal.  With regard to headaches, the Veteran reported missing at least 18 days of work within the past 12 months.  The Veteran also reported light type headaches at least once every other day with pain reported a 3 on a scale to 10.   Other associated symptoms included mild dizziness, nausea, vomiting, light/noise sensitivity and throbbing pulsating pain behind his eyeballs.  The Veteran reported being able to work during such episodes.  Severe headaches with pain were reported to level 10 and reportedly occurred once or twice per week.  In addition, the Veteran reported prostrating attacks once every month and the examiner noted very frequent prostrating and prolonged attacks of migraine headache pain.   The Veteran also reported missing work at least once per month due to severe episodes.  The examiner noted that the level of impairment for subjective symptoms would be "0" if the migraine headaches were not included.

An October 2013 VA examination shows the Veteran reported subjective symptoms including hearing loss and/or tinnitus, headaches including migraines, sensitivity to light and sound, and brief nonspecific sensation of altered equilibrium of less than 3 seconds duration.  The examiner noted a complaint of mild memory loss.  Judgement was found normal and social interaction routinely appropriate.  The Veteran was found always oriented to person, time, place and situation.  Visual spatial orientation was also found normal.  No neurobehavioral effects were found.  A neurological examination also found normal consciousness and the Veteran was able to communicate and comprehend spoken and written language.  Motor activity was normal.  The Veteran denied any issues with vertigo, anosmia, erectile dysfunction, orthostasis, paresthesia, fatigue, aphasia, dysarthria, dysphagia, problems ambulating, seizures, or bowel or bladder dysfunction.  An August 2009 MRI brain scan with contrast was noted as normal.  A separate headache examination noted the following symptoms: constant head pain; pulsating or throbbing head pain; bilateral pain; nausea; and sensitivity to light and sound.  Duration of headaches was reported as less than one day.  The Veteran denied any characteristic prostrating attacks of migraine headaches.  

Finally, a June 2017 VA examination report by Dr. JB, shows that no response was provided for assessments regarding the following facets: memory (facet 1), judgement (facet 2), social interaction (facet 3), orientation (facet 4), visual spatial orientation (facet 6), or neurobehavioral effects (facet 8).  The Veteran's motor activity (facet 5) was found normal.  The Veteran was also found able to communicate and comprehend spoken and written language (facet 9).  Additionally, his consciousness (facet 10) was noted as normal.  The only residuals found were subjective symptoms (facet 7) including hearing loss and/or tinnitus and headache, including migraines.  The examiner diagnosed the Veteran with TBI residuals of tinnitus and posttraumatic migraine headaches associated with photophobia, phonophobia, nausea and changes in vision and dizziness.  The Veteran reported dizziness associated with 50 percent of his headaches.  He also reported balance issues although no imbalance was found upon examination and the examiner noted no related diagnosis.  In addition no alteration in sense of taste or smell was found upon examination.  The Veteran also reported feeling depleted and that he napped 30-40 minutes 3-4 days per week.  The examiner noted that sleep issues were at least as likely as not related to the service-connected psychiatric disorder.  

Based on the above, the examiner determined that the TBI was mild in accordance with the weight of established literature including VA and DoD clinical practice guidelines for the management of concussion.  The examiner also noted that such determination was based on criteria related to the level of alteration in consciousness or neurological disruption.  Specifically, the examiner noted that the reported loss of consciousness lasting seconds or minutes "clearly fits into the mild classification of TBI ... as well as alteration of consciousness or neurological disruption."  The examiner also noted that the diagnosis was based on the subjective lay statements concerning residual symptoms of tinnitus and posttraumatic headaches.  In this regard, the examiner noted that mild TBI was largely a clinical diagnosis that mainly relied on subjective reporting and that other testing such as laboratory or imaging studies were not helpful.  In addition, the examiner noted that the Veteran was asked if all related symptoms had been covered by the examination and the Veteran agreed they had. 

An addendum opinion issued in September 2017 shows that Dr. JB noted she provided diagnoses related only to facets 5, 7, 9 and 10.  She also stated that a mental health examiner who consulted on the case provided findings related to psychiatric disorders and behavioral related facets 1-4, 6 and 8.  The examiner stated that she concurred with the finding of no cognitive or psychiatric residuals secondary to TBI.  Additionally, she noted a diagnosis for mild TBI with residuals solely of tinnitus and posttraumatic migraine headaches associated with photophobia, phonophobia, nausea, changes in vision and dizziness.  With regard to headaches, the examiner noted that they were manifested by prostrating attacks once every month.  The examiner also noted that the headache DBQ only included choices for "once monthly" or "once every two months" and that the actual frequency was once weekly.  She also found that the headaches impacted the Veteran's ability to work due to requiring a flexible schedule for his once weekly prostrating headaches.

2. Legal Analysis 

Initially, the Board notes that the Veteran' s TBI related residuals consist of purely subjective complaints of  headaches and tinnitus with associated secondary symptoms such as nausea, photophobia and phonophobia.  The Board recognizes that the Veteran has other related symptoms which would be considered cognitive disabilities.  However, complaints related memory loss, social interaction, visual spatial orientation, and neurobehavioral effects were attributed to his service-connected PTSD.  As shown in the May 2009 and June 2010 rating decisions, the Veteran's PTSD has been rated 30 percent disabling based on symptoms of anxiety, suspiciousness, panic attacks, chronic sleep impairment, and memory loss.  Those rating decisions also noted symptoms such as insight, judgement, comprehension, perception and orientation.

As noted above, a June 2012 rating decision continued the 30 percent disability rating for PTSD and the Veteran filed a timely notice of disagreement (NOD) in December 2012.  A statement of the case was issued in November 2013.  The Veteran did not file a subsequent VA Form 9, substantive appeal, and the June 2012 rating decision became final.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1100 (2017).  

Regardless, even if the issues of memory loss, social interaction, orientation, visual spatial orientation or neurobehavioral effects were not considered final, because the initial rating for PTSD contemplated manifestations of symptoms related to those facets it would constitute prohibited pyramiding to provide a separate rating based on such symptoms as a residual of TBI.  Esteban, 6 Vet. App. at 261-62; 38 C.F.R. § 4.14 (2017).  

As such, the only issues on appeal are ratings related to the Veteran's TBI evaluation and headaches.  The Board will first address the evaluation for TBI.

After a review of the record, the Board finds that an initial rating in excess of 10 percent for TBI is not warranted.  During the entire period on appeal, the record does not demonstrate that any related facet was found to have a level of impairment higher than "1", including judgement  Pursuant to the diagnostic criteria, if the highest facet level is "1" then a 10 percent disability rating is provided.  

The Board recognizes the Veteran's August 2012 letter disagreeing with his TBI evaluation.  Specifically, the Veteran stated that his TBI had previously been found to be moderate.  In this regard, the Board notes that Veteran appears to be referencing the June 2009 diagnosis of "mild to moderate" TBI.  Additionally, a review of that examination report shows a mixture of PTSD and TBI symptoms which the examiner did not differentiate.  As noted above, the Veteran is currently service-connected for TBI and PTSD.  Additionally, the Veteran is also separately rated for headaches and he was granted service connection for tinnitus prior to filing his original claim for TBI.  Thus, as noted above, the Veteran's symptoms have been properly rated in accordance to the symptoms identified.  In any event, the June 2009 examiner did not note non-psychiatric related facets to be moderate in severity.  Importantly, the Board notes that the examiner noted a mild to moderate TBI diagnosis due to retained amnesia which relates to memory; a symptom rated to the service-connected PTSD.

Accordingly, a rating higher than 10 percent pursuant to DC 8045 is not warranted.

The Board has also considered other potential residuals of TBI.  As noted above, the Veteran is currently service-connected for PTSD, which has been rated 30 percent disabling from November 2008.  The Veteran's disability rating for PTSD is not currently on appeal.  In any event, the Veteran is already in receipt of a disability rating pursuant to 38 C.F.R § 4.130, which encompasses symptoms attributable to other facets, and a separate rating based on the same symptomatology is prohibited.  Esteban, 6 Vet. App. at 261-62; 38 C.F.R. § 4.14 (2017).  The same is true with respect to post-traumatic headaches, which are separately rated under DC 8100.

With regard to evaluating physical dysfunction, the Veteran has not been found to have motor or sensory dysfunction other than pain associated with his service-connected lumbar spine and bilateral knee disabilities, conditions he is service-connected for.  The Veteran has also not been found to have a visual dysfunction apart from reports of blurry vision associated with his service-connected headache residuals.  Additionally, the Veteran has not been found to have a loss of sense of smell or taste, seizures, speech or communication difficulties, bowel or bladder problems, cranial nerve dysfunctions, autonomic nerve dysfunctions or endocrine dysfunctions.  The Veteran is also currently service connected for tinnitus for which he is in receipt of the highest available rating.  The Board additionally notes that the Veteran is also in receipt of special monthly compensation pursuant to 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i).  

In sum, the Board concludes that, as of November 12, 2008, a rating in excess of 10 percent disabling for TBI with cognitive impairment and subjective symptoms pursuant to DC 8045 is not warranted because no facet of impairment has been manifested by a level of impairment higher than level "1."  There is no reasonable doubt to be resolved; therefore, that claim must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.124a, DCs 8045, 8100 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Lastly, the Board recognizes the June 2009 VA examiner's finding that the Veteran functioned very poorly and was unable to hold a job.  Such a finding might raise a claim for entitlement to a total disability rating based on individual unemployability (TDIU).  However, a review of the evidence of record shows that the Veteran has continued to be employed during the period on appeal.  In this regard, the Board notes that the most recent November 2017 VA medical record shows that Veteran requested a refill of his prescription medications as he was being deployed as a contractor overseas.  Accordingly, the Board finds that the record does not raise a claim for a TDIU as the record shows the Veteran is currently employed.








ORDER

Entitlement to an initial disability rating in excess of 10 percent for TBI, is denied.






____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


